          Case 4:21-cv-00450-JM Document 70 Filed 08/23/21 Page 1 of 4

                       UNITED STATES COURT OF APPEALS
                                 FOR THE EIGHTH CIRCUIT
                                                                                  4:21-cv-00450-JM
                         APPEAL BRIEFING SCHEDULE ORDER

Appeal No.     21-2875 Dylan Brandt, et al v. Leslie Rutledge, et al

Date:          August 23, 2021

                                 APPEAL REQUIREMENTS

1. Complete and file immediately:
   A. Corporate Disclosure Statement. See 8th Cir. R. 26.1A.
   B. Entry of Appearance Form.
      Forms are available at: www.ca8.uscourts.gov/all-forms

2. Prepare the Record on Appeal:
   A. Within 10 days, confer with opposing counsel and determine the method of Appendix
       preparation. See FRAP 30 and 8th Cir. R. 30A.
   B. Within 14 days, order any transcripts required for the appeal and arrange for payment.
      If no transcript is required, file a certificate of waiver. See FRAP 10(b). Appellee
      should order any additional transcripts within 14 days of appellant's order.
   C. Review the "Record on Appeal" at: www.ca8.uscourts.gov/appeal-preparation-
information .

3. Review "Briefing Checklist" and "Pointers on Preparing Briefs" at:
   www.ca8.uscourts.gov/appeal-preparation-information .

                                 GENERAL INFORMATION

        The following filing dates are established for the appeal. The dates will only be extended
upon the filing of a timely motion establishing good cause for an extension of time. An extension
of time automatically extends the filing date for the responding or replying party's brief. Dates
are advanced if a party files its brief before the due date. Please refer to FRAP 25, FRAP 26 and
FRAP 31 for provisions governing filing and service, as well as computing and extending time.

       The Federal Rules of Appellate Procedure and the Eighth Circuit's Local Rules may be
found at www.ca8.uscourts.gov/rules-procedures

       The Practitioner's Handbook and the Court's Internal Operating Procedures may also be
found at the same address.




   Appellate Case: 21-2875         Page: 1     Date Filed: 08/23/2021 Entry ID: 5068239
               Case 4:21-cv-00450-JM Document 70 Filed 08/23/21 Page 2 of 4




                                           APPEAL BRIEFING SCHEDULE
                                                 FILING DATES:


Method of Appendix Preparation Notification. . . . . . . . . . . . . . . . . . . . . . . 14 days from today

Designation & Statement of Issues-Appellant . . . . . . . . . . . . . . . . . . . . . . . 14 days from today

Designation of Record-Appellee. . . . . . . . . . 10 days from service of appellant's designation

Transcript . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10/04/2021
   ( Karen Dellinger )

Appendix (3 copies) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10/12/2021
  ( Appellants Elizabeth Anderson, et al. )

Appellant Brief with addendum . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10/12/2021
  ( Appellants Elizabeth Anderson, et al. )


Appellee Brief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30 days from the date the court issues
                                                                   the Notice of Docket Activity filing the brief.

Reply Brief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21 days from the date the court issues
                                                                     the Notice of Docket Activity filing the brief.


                                ALL BRIEFS AND APPENDICES SHOULD BE
                                  FILED WITH THE ST. LOUIS OFFICE




     Appellate Case: 21-2875                      Page: 2           Date Filed: 08/23/2021 Entry ID: 5068239
                   Case 4:21-cv-00450-JM Document 70 Filed 08/23/21 Page 3 of 4


John Hibbs

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Monday, August 23, 2021 2:21 PM
Subject:             21-2875 Dylan Brandt, et al v. Leslie Rutledge, et al "Civil Briefing Schedule Set" (4:21-cv-00450-JM)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 08/23/2021

Case Name:       Dylan Brandt, et al v. Leslie Rutledge, et al
Case Number: 21‐2875
Document(s):     Document(s)




Docket Text:
BRIEFING SCHEDULE SET AS FOLLOWS:
Transcript due on or before 10/04/2021. Appendix due 10/12/2021. BRIEF APPELLANT, Elizabeth Anderson, Rhys L.
Branman, Robert Breving, Amy E. Embry, Edward Gardner, Rodney Griffin, Betty Guhman, Veryl D. Hodges, Brian T.
Hyatt, Timothy C. Paden, Don R. Philips, Leslie Rutledge, William L. Rutledge, John H. Scribner, Sylvia D. Simon and David
L. Staggs due 10/12/2021
Appellee brief is due 30 days from the date the court issues the Notice of Docket Activity filing the brief of appellant.
[5068239] [21‐2875] (Crystal Henderson)

Notice will be electronically mailed to:

Mr. Garrard R. Beeney: beeneyg@sullcrom.com, garrard‐beeney‐2307@ecf.pacerpro.com
Mr. Nicholas J. Bronni: nicholas.bronni@arkansasag.gov
Mr. Michael A. Cantrell, Assistant Solicitor General: Michael.Cantrell@ArkansasAG.gov, cheryl.hall@arkansasag.gov
Ms. Leslie Cooper: lcooper@aclu.org, sgarcia@aclu.org
Ms. Karen Dellinger, Court Reporter: Karen_Dellinger@ared.uscourts.gov, kdell619@yahoo.com
Ms. Tammy H. Downs, Clerk of Court: ared_appeals@ared.uscourts.gov
Ms. Sharon Elizabeth Echols: echols@gill‐law.com
Mr. James D. Esseks: jesseks@aclu.org
Ms. Sarah Everett: sarah@acluarkansas.org
Ms. KaTina Hodge‐Guest, Assistant Attorney General: Katina.Guest@ArkansasAG.gov, katie.wilson@arkansasag.gov,
agcivil@arkansasag.gov, johanna.hinkle@arkansasag.gov, gabrielle.mays@arkansasag.gov
Mr. Alexander S. Holland: aholland156@gmail.com
Mr. Peter Drake Mann: mann@gill‐law.com, debbye@gill‐law.com, docketing@gill‐law.com
Mr. Jonathan Joseph Ossip: ossipj@sullcrom.com
Ms. Laura Kabler Oswell: oswelll@sullcrom.com
                                                                 1
                   Case 4:21-cv-00450-JM Document 70 Filed 08/23/21 Page 4 of 4

Mr. Duncan C. Simpson LaGoy: simpsond@sullcrom.com
Mr. Chase Strangio: cstrangio@aclu.org
Mr. Christopher L. Travis: travis@gill‐law.com, melissa@gill‐law.com
Mr. Vincent M. Wagner: vincent.wagner@arkansasag.gov, cheryl.hall@arkansasag.gov
Ms. Breean Walas: breean@walaslawfirm.com, walaslawfirm@gmail.com


The following document(s) are associated with this transaction:
Document Description: Briefing Schedule
Original Filename: /opt/ACECF/live/forms/CrystalHenderson_212875_5068239_AppealBriefingSchedule_172.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=08/23/2021] [FileNumber=5068239‐0]
[73d8bf81543791583e404290448c5e2297f6682dd23d1933672485c5ba50ffa6804fe30e683d24775a27800fe5c32050ec4
bd59acb9600f97ac8826cd4c1a154]]
Recipients:

       Mr. Garrard R. Beeney
       Mr. Nicholas J. Bronni
       Mr. Michael A. Cantrell, Assistant Solicitor General
       Ms. Leslie Cooper
       Ms. Karen Dellinger, Court Reporter
       Ms. Tammy H. Downs, Clerk of Court
       Ms. Sharon Elizabeth Echols
       Mr. James D. Esseks
       Ms. Sarah Everett
       Ms. KaTina Hodge‐Guest, Assistant Attorney General
       Mr. Alexander S. Holland
       Mr. Peter Drake Mann
       Mr. Jonathan Joseph Ossip
       Ms. Laura Kabler Oswell
       Mr. Duncan C. Simpson LaGoy
       Mr. Chase Strangio
       Mr. Christopher L. Travis
       Mr. Vincent M. Wagner
       Ms. Breean Walas

The following information is for the use of court personnel:


DOCKET ENTRY ID: 5068239
RELIEF(S) DOCKETED:
DOCKET PART(S) ADDED: 6834128, 6834129




                                                               2
